NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ELMER EFRAIN MORAN ROMERO,                      No.    10-70807
AKA Elmer Moran, AKA Elmer Efrain
Ramirez Romero,                                 Agency No. A094-833-664

                Petitioner,
                                                MEMORANDUM*
 v.

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Elmer Efrain Moran Romero, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
asylum, withholding of removal, and protection under the Convention Against

Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, Husyev v. Mukasey, 528 F.3d

1172, 1177 (9th Cir. 2008), and we review de novo claims of due process

violations, Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000). We deny in part,

dismiss in part, and grant in part the petition for review, and we remand.

      The record does not compel the conclusion that Moran Romero applied for

asylum within a reasonable time of any changed or extraordinary circumstances as

to excuse the untimely filing of his asylum application. See 8 C.F.R. §§ 1208.4

(a)(4), (5); Husyev, 528 F.3d at 1181-82. We reject his contention that the BIA

violated his due process rights. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.

2000) (requiring error to prevail on a due process claim). Thus, we deny the

petition for review as to Moran Romero’s asylum claim.

      Substantial evidence supports the BIA’s finding that Moran Romero failed

to establish it is more likely than not he would be tortured by the government of El

Salvador, or with its consent or acquiescence. See Garcia-Milian v. Holder, 755

F.3d 1026, 1034-35 (9th Cir. 2014). Thus, we deny the petition for review as to

CAT relief.

      As to Moran Romero’s withholding of removal claim, we lack jurisdiction to

consider his contentions regarding an imputed political opinion because he did not


                                          2                                    10-70807
raise them before the agency. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.

2004). In denying his withholding of removal claim, the agency found Moran

Romero failed to establish a nexus to a protected ground. However, when the IJ

and BIA issued their decisions in this case, they did not have the benefit of this

court’s decisions in Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en

banc), Cordoba v. Holder, 726 F.3d 1106 (9th Cir. 2013), Pirir-Boc v. Holder, 750

F.3d 1077 (9th Cir. 2014), and Reyes v. Lynch, 842 F.3d 1125 (9th Cir. 2016), or

the BIA’s decisions in Matter of M-E-V-G-, 26 I. & N. Dec. 227 (BIA 2014), and

Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA 2014). Thus, we remand Moran

Romero’s withholding of removal claim to determine the impact, if any, of these

decisions. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      Each party shall bear its own costs for this petition for review.

      PETITION DENIED in part; DISMISSED in part; GRANTED in part;

REMANDED.




                                          3                                    10-70807